Sognier, Judge,
concurring specially.
I concur specially because while I cannot agree with the statement in Division 4 that testimony by the victim regarding the effect of the molestation on her family did not inflame the jury emotionally, the admission of this testimony did not constitute reversible error in view of earlier testimony by another witness to the same effect which had been admitted without objection. Lightsey v. State, 160 Ga. App. 62, 63 (3) (286 SE2d 41) (1981); Glass v. State, 235 Ga. 17, 19 (2) (218 SE2d 776) (1975).